DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This final rejection is issued in response to amendments and remarks received 01/10/2022.  Currently, claims 1-8, 10-20, 22-27 are pending.
Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered.  Applicant’s amendments to claim 1 including previously indicate allowable subject matter appear to overcome the art of record and render claims 1-8, 10-16 as in condition for allowance.   Amendments to claims 17 have introduced new issues under 35 U.S.C 112.  The amendments do not overcome previously applied art, but the art is applied in a new manner.  See annotated figure at the bottom of section under Claim Rejections – 35 USC 102 for updated interpretation.  Since the amendments necessitate the new grounds of rejection, this action is made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20, 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between the container assembly and the breast contacting structure.  As currently presented, the breast contacting structure has no structural or functional relationship with the container assembly, and therefore could be two completely separate structures never used together.  
Claim 18 recites the limitation "the valve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The amendment of claim 17 removed the previously claimed valve.
Claims 26, 27 each recite the limitation "the storage container" in line 1.  There is insufficient antecedent basis for this limitation in these claims.  Claims 26 and 27 are each dependent from claim 17; claim 17 does not recite a storage container.  In order to overcome this rejection, claim 17 may be amended to include “a storage container”, or claims 26, 27 can be amended to depend from claim 23.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-20, 22-27 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 8,057,425 to Myers et al.
Regarding claim 17, Myers discloses a system (figures 20A-20B), comprising:
a breast contacting structure (30) configured and dimensioned to form a seal with the breast;
a container assembly (combination of 300, 110, 115, 140, figures 18A-20B) for storing milk pumped from the breast, wherein the breast contacting structure includes a narrowed portion (35, see figures 10A-10B) defining a nipple receiving portion (60); and
a tube (110) in fluid communication with the container assembly (300, 110, 115, 140, figures 18A-20B);
a plug (see annotated figure at bottom of this section: upper half of 140, including ring portion, see figure 17) sized and shaped to fit within the nipple receiving portion (62 of 60, see figures 10A-10B, 20A-20B, column 7 lines 59-60) and configured for sealing the nipple receiving portion closed (140 seals 60 closed from 300, in either the start position or the vacuum/upstroke position, column 7 line 64-66).
Regarding claim 18, Myers discloses the system of claim 17, wherein the valve (see annotated figure at bottom of this section: bottom half of 140, the duckbill portion that opens for fluid outflow) is integral with the container assembly.  (figs. 20A-20B; column 9 lines 25-26)
Regarding claim 19, Myers discloses the system of claim 17, wherein the container assembly defines a sealed structure.  (column 10 lines 28-31, 44-50)
Regarding claim 20, Myers discloses the system of claim 17, wherein the container assembly is airtight.  (Column 10 line 26-27, maintained in a deflated vacuum state.)
Regarding claim 22, Myers discloses the system of claim 17, wherein the plug includes a handle for grasping (see annotated figure at bottom of this section: the examiner asserts the outer round edge of 140 is able to be grasped, and is therefore interpreted as the handle for grasping structure), the handle for grasping being positioned within the breast contacting structure when the plug is configured within the nipple receiving portion (fig. 20A-20B, when inserted, the handle is within the breast contacting structure).
	Regarding claim 23, Myers discloses the system of claim 17, further comprising a storage container (400) for receiving and carrying a plurality of container assemblies (to be stored in compartment 405; see fig. 26.  Column 14 lines 15-25)  
	Regarding claim 24, Myers discloses the system of claim 23, wherein the storage container stores container assemblies in a flat orientation. (Element 407 is removable; the examiner notes bags are capable of being placed in a flat orientation as claimed.  Column 14 line 16-17 notes a roll of collection bags come with the bag as a kit; the examiner notes with unrolling of the bags the bags could be stored flat.)
	Regarding claim 25, Myers discloses the system of claim 23, wherein the storage container stores container assemblies (407) so that the neck portions are staggered.  (the examiner notes with the inclusion of ice pack 407, the neck portions are capable of being staggered as claimed by utilizing differing sections of 407.)
	Regarding claim 26, Myers discloses the system of claim 17, wherein the storage container can be pre-formed to optimize or maximize space within a pump system.  (fig. 26; 405 is preformed by the existence of its shape.)
	Regarding claim 27, Myers discloses the system of claim 17, wherein the storage container can be placed into a flattened configuration by applying a vacuum to facilitate effective packaging.  (The examiner asserts since the shoulder bag is soft sided, it is capable of being placed into a flattened configuration by applying a vacuum as claimed.  See column 14 lines 16-17)



    PNG
    media_image1.png
    665
    511
    media_image1.png
    Greyscale




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 7,413,557 to Samson discloses a breast pump.  See figure 4.  12’, 14’ located within breast contacting structure of 2; sealed from 32 when not in use; includes handle 40 for grasping.
US 2008/0208116 to Dao et al. discloses a breast pump device with self-contained breast milk reservoir; including a plug type structure (74) at the end of the nipple receiving structure for sealing; flap valve 80 remains closed/sealed when not in use. See figures 11A-12B.
US 10,434,230 to Rigert et al. discloses an adaptor with media separating diaphragm for a breast shield.  One-piece device 4 is a media separating diaphragm including valve 40, insertable into a body that attaches to the breast shield, keeping breast shield separated from both pump and milk container.  See figure 4.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783